FILED
                             NOT FOR PUBLICATION                            MAR 02 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ASHOT YEREMYAN,                                   No. 09-70120

               Petitioner,                        Agency No. A097-854-135

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Ashot Yeremyan, a native and citizen of Armenia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s order denying his motion to reopen removal proceedings

conducted in absentia. Our jurisdiction is governed by 8 U.S.C. § 1252. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to reopen proceedings to

rescind an in absentia removal order, Chete Juarez v. Ashcroft, 376 F.3d 944, 947

(9th Cir. 2004), and we deny in part, and dismiss in part, the petition for review.

      The agency did not abuse its discretion in denying Yeremyan’s motion to

reopen where Yeremyan failed to demonstrate the existence of “exceptional

circumstances . . . beyond the control of the alien” that would warrant reopening

under 8 U.S.C. § 1229a(b)(5)(C)(i). See 8 U.S.C. § 1229a(e)(1); see also Sharma

v. INS, 89 F.3d 545, 547-48 (9th Cir. 1996) (traffic congestion and difficulty

parking insufficient to require reopening proceedings).

      We lack jurisdiction to consider Yeremyan’s contention that his case is

analogous to that of the alien in Jerezano v. INS, 169 F.3d 613, 615 (9th Cir. 1999)

because Yeremyan failed to exhaust this contention at the BIA. See Barron v.

Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                      09-70120